ACCEPTED
                                                                                         05-14-01229-CR
                                                                              FIFTH COURT OF APPEALS
                                                                                         DALLAS, TEXAS
                                                                                   6/15/2015 11:05:15 AM
                                                                                              LISA MATZ
                                                                                                  CLERK

                                No. 05-14-01229-CR

JOHNNY RAY WALKER                          §                         FILED
                                                     IN THE COURT OF A     IN
                                                                       PPEALS
                                                                5th COURT OF APPEALS
                                           §                         DALLAS, TEXAS
vs.                                        §         FOR THE FIFTH  DISTRICT
                                                                6/15/2015 11:05:15 AM
                                           §                           LISA MATZ
                                                                         Clerk
THE STATE OF TEXAS                         §         OF TEXAS AT DALLAS



                   STATE’S FIRST MOTION TO EXTEND THE TIME
                          FOR FILING THE STATE’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

      COMES NOW the State of Texas, through the Criminal District

Attorney of Dallas County, and files this Motion to Extend the Time for

Filing the State’s Brief, and shows the following:

                                           I.

      On September 18, 2014, a jury found Appellant guilty of murder and

assessed his punishment at 99 years’ confinement. Appellant filed his brief

on May 20, 2015.

                                          II.

      The State’s brief is due on June 19, 2015. The State requests a 30-day

extension of time, until July 19, 2015, to file its brief.




                                         1 of 3
                                       III.

      The State has not requested any prior extensions in this case.

                                       IV.

      The State relies on the following grounds to reasonably explain its

need for an extension:

      (1)   Undersigned counsel has not yet received the full reporter’s

            record in this case.

      (2)   Counsel has the duty of representing the State in writ of habeas

            corpus proceedings and has several habeas cases on her docket

            that require her immediate attention.

      (3)   Counsel is responsible for filing the State’s briefs on direct appeal

            in Stephen Dayne Bradford v. The State of Texas (No. 05-14-01610-

            CR) and Kirk Steven Jackson v. The State of Texas (No. 05-14-

            00297-CR) this month.

      (4)   This appeal is not yet set for submission.



      WHEREFORE, PREMISES CONSIDERED, the State respectfully

requests that the time for filing the State’s brief be extended to July 19, 2015.




                                      2 of 3
                                               Respectfully submitted,

                                               /s/ Christine Ou
SUSAN HAWK                                     CHRISTINE OU
Criminal District Attorney                     Assistant District Attorney
Dallas County, Texas                           State Bar No. 24083605
                                               Frank Crowley Courts Building
                                               133 N. Industrial Blvd., LB-19
                                               Dallas, Texas 75207-4399
                                               (214) 653-3625
                                               (214) 653-3643 fax
                                               Christine.Ou@dallascounty.org



                          CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing motion has been

served     on     Allan      Fishburn,         attorney    for    Appellant,    at

allanfishburn@yahoo.com, via the electronic service function of the Texas

courts e-filing system on June 15, 2015.


                                               /s/ Christine Ou
                                               CHRISTINE OU
                                               Assistant District Attorney




                                      3 of 3